                                                                                ISTRIC
                                                                           TES D      TC
                                                                         TA
   Joel E. Elkins (SBN 256020)




                                                                                                      O
                                                                    S
 1 jelkins@weisslawllp.com




                                                                                                       U
                                                                   ED




                                                                                                        RT
   WEISSLAW LLP
                                                                                         DERED




                                                               UNIT
 2 9107 Wilshire Blvd., Suite 450                                                O OR
   Beverly Hills, CA 90210                                               IT IS S




                                                                                                                R NIA
 3 Telephone: 310/208-2800
   Facsimile: 310/209-2348                                                                                ers
 4                                                                                        nz   alez Rog




                                                               NO
                                                                                  onne Go
                                                                         Judge Yv




                                                                                                                FO
   Attorneys for Plaintiff
 5




                                                                RT
                                                                                 3/12/2020




                                                                                                            LI
                                                                        ER




                                                                   H




                                                                                                          A
 6
                                                                             N                             C
                                                                                 D IS T IC T       OF
 7                                                                                     R
 8                                       UNITED STATES DISTRICT COURT
 9
                                   NORTHERN DISTRICT OF CALIFORNIA
10

11    STEPHEN BUSHANSKY, on Behalf of                     ) Case No. 4:19-cv-08063-YGR
      Himself and All Others Similarly Situated,          )
12                                                        )
                                                          )
                            Plaintiff,                    ) NOTICE OF VOLUNTARY
13
                                                          ) DISMISSAL
14                    vs.                                 )
                                                          )
15    PIVOTAL SOFTWARE, INC., PAUL                        )
      MARITZ, ZANE ROWE, MARCY S.                         )
16    KLEVORN, ROBERT MEE, MICHAEL S.                     )
                                                          )
      DELL, EGON DURBAN, WILLIAM D.                       )
17
      GREEN, and MADELYN LANKTON,                         )
18                                                        )
                              Defendants.                 )
19                                                        )
                                                          )
20
            PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),
21

22 plaintiff Stephen Bushansky (“Plaintiff”) voluntarily dismisses the claims in the captioned action (the

23 “Action”) without prejudice. Because this notice of dismissal is being filed with the Court before

24 service by defendants of either an answer or a motion for summary judgment, Plaintiff’s dismissal of

25
     the Action is effective upon the filing of this notice.
26

27

28
                                                  -1-
                                     NOTICE OF VOLUNTARY DISMISSAL
     Dated: March 6, 2020                  WEISSLAW LLP
 1
                                           Joel E. Elkins
 2
                                           By: /s/Joel E. Elkins
 3
                                           Joel E. Elkins
 4                                         9107 Wilshire Blvd., Suite 450
                                           Beverly Hills, CA 90210
 5
                                           Telephone: 310/208-2800
 6                                         Facsimile: 310/209-2348
                                                   -and-
 7                                         Richard A. Acocelli
                                           1500 Broadway, 16th Floor
 8                                         New York, NY 10036
                                           Telephone: 212/682-3025
 9
                                           Facsimile: 212/682-3010
10
                                           Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         -2-
                            NOTICE OF VOLUNTARY DISMISSAL
